Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims renders the subject matter allowable over the prior art.  The closest prior art is to the previously cited patent to Chen, US20120286920.  The teachings of Chen are drawn to a material having the same composition and structure as that which is claimed.  Chen teaches that the nanoparticles at the grain boundaries are included in an amount from 1 to 10 wt%.  Chen shows that the advantages of these nanoparticles is not achieved at lower amounts (See Figures 8-9 and 11).  It would not have been obvious to arbitrarily reduce the amount of these additives outside of the range taught by Chen as it is shown that the objective of controlling grain size and improving properties is not achieved.  The previous rejection over prior claim 4 is noted; however, it is noted that the amended claim does not include the term rendering the range claimed is exact in terms of its scope.  As this is the case, the claimed composition is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734